[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
CT Page 11814
Motion to Reopen and Modify Judgment is denied.
The judgment calls for alimony for a non-modifiable term and amount. The Stipulation for Judgment and Judgment contain no language which alludes to the termination of alimony upon the death, remarriage or cohabitation of the wife. The plain language of the parties' contract controls. Willis v. Willis, 14 CLT (9/26/88). Rau v. Rau, 37 Conn. App. 209, 211 (1995); Sheehanv. Balasic, 46 Conn. App. 327 (1997), cert. granted, 243 Conn. 945
(11/6/97). The language of the parties' agreement and the judgment of the court is unambiguous.
Anne C. Dranginis Judge, Superior Court